               Case 4:21-cv-00528-YGR Document 33 Filed 08/25/21 Page 1 of 3




 1 Joseph Alm (CA Bar # 29462)
   jalm@tesla.com
 2 Tesla, Inc.
   901 Page Ave.
 3 Fremont CA 94538
   (650) 681-5000
 4
                                     UNITED STATES DISTRICT COURT
 5
                                    NORTHERN DISTRICT OF CALIFORNIA
 6

 7   TESLA, INC., a Delaware corporation,                 CASE NO. 4:21-CV-00528-YGR
 8           Plaintiff,
                                                          JOINT STIPULATION OF
 9      v.                                                DISMISSAL, FED R. CIV. P.
                                                          41(A)(1)(A)(II), AND PROPOSED
10   ALEX KHATILOV, an individual,                        STIPULATED PERMANENT
                                                          INJUNCTION
11           Defendant.
12

13           WHEREAS, Plaintiff Tesla, Inc. (“Tesla”) filed this action against Defendant Alex Khatilov

14 (“Khatilov”) on January 22, 2021, asserting claims for misappropriation of trade secrets and breach of

15 contract arising from Khatilov’s unauthorized uploading of confidential Tesla documents to his personal

16
     Dropbox account, see Dkt. 1;
17
             WHEREAS, the Court entered temporary restraining order on January 22, 2021, Dkt. 7, and
18
     entered a preliminary injunction on February 3, 2021, Dkt. 12, each requiring Khatilov to refrain from
19

20 disclosure to any third party of Tesla confidential information, to preserve all documents relating to this

21 lawsuit and his employment with Tesla, among other things, and to provide data and computer images to

22 Tesla’s counsel for imaging and inspection;

23           WHEREAS, Khatilov has provided images of his devices and electronic accounts to Tesla and
24
     has provided sworn testimony in deposition concerning this matter;
25
             WHEREAS, Tesla and Khatilov have entered into a settlement agreement to resolve all claims
26
     asserted in this action, the terms of which are confidential but require Khatilov to make a monetary
27

28
                                                        -1-
     CASE NO. 4:21-CV-00528-YGR                                                  JOINT STIPULATION OF DISMISSAL
              Case 4:21-cv-00528-YGR Document 33 Filed 08/25/21 Page 2 of 3




     payment to Tesla and provide Tesla with ongoing rights to audit his accounts, devices, and data to
 1
 2 ensure that he does not possess (or come into possession of) Tesla confidential information;
 3             WHEREAS, as part of the Parties' settlement, Tesla and Khatilov agree to and jointly request the
 4 Court to enter Exhibit 1 as a permanent injunction (with a three-year term) to maintain the current
 5 prohibition against sharing confidential Tesla information acquired during Khatilov's employment with
 6
     Tesla;
 7
               WHEREAS, the parties have stipulated to the retention of jurisdiction by this Court for the
 8
     purpose of enforcing the parties' settlement agreement and permanent injunction;
 9
              NOW, THEREFORE, in light of their settlement, the parties hereby stipulate and agree, pursuant

11 to Federal Rule of Civil Procedure 41(a)(l )(A)(ii), that the above-captioned matter shall be dismissed
12 following entry of the permanent injunction, each party to bear its fees and costs.
13
              Respectfully submitted,
14
     Date: August 25, 2021
15
              Is l   �4tP4A�                                lsl__�
                                                                 �---6--------='--
16
              Joseph Alm                                   Alex Khatilov
17
18            Counsel for Plaintiff Tesla, Inc.             Defendant, proceeding pro se

19
20
21
22
23
24
25
26
27
28
                                                          -2-
     CASE NO. 4:21-CV-00528-YGR                                                   JOINT STIPULATION OF DISMISSAL
                 Case 4:21-cv-00528-YGR Document 33 Filed 08/25/21 Page 3 of 3




                                                   EXHIBIT 1
 1

 2                           [PROPOSED] PERMANENT INJUNCTION ORDER

 3          This Court, having considered the Parties’ agreement to the below permanent injunction and the

 4 bases provided for the Court’s prior temporary restraining order and preliminary injunction in this

 5 matter, finds good cause to permanently enjoin Defendant Khatilov as follows.

 6
           THEREFORE, for three years from today’s date, Alex Khatilov is HEREBY:
 7
           1.     ENJOINED AND RESTRAINED from obtaining, retaining, using, transmitting,
 8
   disseminating, or disclosing any of Tesla’s quality assurance files that Khatilov downloaded, transferred,
 9

10 or otherwise obtained from Tesla’s servers during his employment with Tesla between December 28,

11 2020 and January 6, 2021, including any information contained within or deriving from those files

12 (together, the “Tesla Trade Secrets”), but this restraint shall not apply to any Tesla information made

13
     publicly available through means and sources completely independent of Khatilov;
14
            2.       To the extent not already done, REQUIRED to return to Tesla, within three (3) days, all
15
     Tesla equipment, tangible materials, and information that remain in Khatilov’s possession, custody, or
16

17 control, including but not limited to any emails, files, records, or other documents that Khatilov

18 downloaded, removed, or otherwise obtained from Tesla, whether original or duplicate.
19          IT IS SO ORDERED.
20 Dated: __________, 2021

21
                                                         ________________________________
22                                                       HON. YVONNE GONZALEZ ROGERs
                                                         United States District Judge
23

24

25

26

27

28
                                                       -3-
     CASE NO. 4:21-CV-00528-YGR                                                 JOINT STIPULATION OF DISMISSAL
